Dear Mayor Breaux:
In your opinion request of June 6, 1977, you ask our opinion of an ordinance recently passed by the Zachary City Council by which senior citizens would receive their first 3,000 gallons of water per month for a fee of $.50. The ordinance states any water used per month in excess of 3,000 gallons shall be charged on the regular rate basis with credit for the $.50. The regular rate for the first 3,000 gallons is $4.38.
Article I, Section 3 of the 1974 Louisiana Constitution states:
             No person shall be denied the equal protection of the laws. No law shall discriminate against a person because of race or religious ideas, beliefs, or affiliations. No law shall arbitrarily, capriciously, or unreasonably discriminate against a person because of birth, age, sex, culture, physical condition, or political ideas or affiliations. Slavery and involuntary servitude are prohibited, except in the latter case as punishment for crime. (Emphasis added)
Additionally, the question of whether a municipal utility may charge different rates to its customers was most recently discussed at the Louisiana Supreme Court in State of Louisianavs. City of New Orleans and New Orleans Public Service, Inc., 309 So.2d 294 (1975). In this case the Supreme Court said the courts of this state have adopted the generally prevailing rule that a utilities rate structure must be nondiscrimatory. The court further stated, "While public utilities may reasonably distinguish among classes of customers by charging varying rates for varying services, any discrimination among customers as to rates charged for the same service is uniformly considered impermissible." To the same effect see Hicks vs. City of MonroeUtilities Commission, 112 So.2d 635 (1959).
In accord with Article I, Section 3 of the 1974 Louisiana Constitution and these Louisiana Supreme Court decisions, it is the opinion of this office the above described ordinance of the City of Zachary is unlawful as it discriminates against those customers who are not elderly citizens.
If we can be of further assistance, please contact us.
Sincerely,
                                       WILLIAM J. GUSTE, JR. ATTORNEY GENERAL
                                       BY: TOMMY D. TEAGUE STAFF ATTORNEY
TDT:bms